Citation Nr: 1139005	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), from May 30, 2006.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD, from February 10, 2009 (exclusive of a temporary total convalescent rating from February 10, 2009, to April 30, 2009).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.

This matter comes to the Board of Veterans'' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In the January 2007 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent rating from May 30, 2006.  In a March 2009 rating decision, the RO assigned a temporary total evaluation from February 10, 2009, to March 31, 2009, which was extended to April 30, 2009, in an April 2009 rating decision.  In September 2009, the Ro assigned a 70 percent rating, effective May 1, 2009.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD symptomatology has remained consistent, with evidence of sleep disturbance, hyperstartle, hypervigilance, excessive irritability, anger, intrusive recollections, avoidance behavior, withdrawal, and depressive episodes, resulting in occupational and social impairment, with deficiencies in most areas, and an inability to establish and maintain effective relationships.

2.  Total occupational and social impairment is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 70 percent, and no more, for PTSD, from May 30, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation in excess of 70 percent, from February 10, 2009, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim is one for an increased rating following the initial grant of service connection.  Therefore, it is deemed to have arisen from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, all pertinent medical evidence identified by the Veteran has been associated with the claims file.  Furthermore, he was afforded VA examinations in November 2006 and August 2009.  As both examinations were conducted by medical professionals, who interviewed the Veteran, conducted an examination, and provided conclusions consistent with the evidence of record, they are adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his attorney's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's PTSD, mood disorder not otherwise specified, and alcohol dependence is rated 50 percent from May 30, 2006, and 70 percent from February 10, 2009, with a temporary total rating assigned from February 10, 2009, to April 30, 2009.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

In assessing the degree of psychiatric disability, Global Assessment of Functioning scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.

In November 2006, the Veteran underwent VA examination.  Symptoms reported include difficulty sleeping, nightmares, nervous twitches, anger at his children, hyperstartle, panicking in crowded places, hypervigilance, short-term memory impairment, intrusive recollections, feelings of detachment, restricted range of feelings, and poor concentration.  The Veteran had been married and divorced once and was currently engaged.  Four of his five children lived with him, and he saw the fifth child on a regular basis.  He described his relationship with his fiance as rocky.  His previous wife divorced him because he was moody.

The Veteran worked most recently as a cultural coordinator for the schools.  He quit after a year-and-a-half because he had trouble getting along with his boss.  He has applied for work as an outreach coordinator for an environmental organization on his reservation.  He previously worked for the Catholic Church for seven years and as a cultural coordinator for a mental health center, on and off for four years.  Currently, he attended church regularly with his wife, and they participated in marital enrichment classes.  The Veteran took care of the children, and his wife worked outside the home.  The Veteran saw friends and relatives on a regular basis and was involved with the American Legion.  He had regular contact with his parents and got along with them and with his siblings.  The Veteran participated in tribal activities.  He enjoyed hunting and fishing with his children.  He still battled alcohol use and had binges.  The Veteran reported suicidal thoughts in his past.  He described mood swings with depression lasting about two weeks, during which he isolated himself and did not want to talk to anyone or go to work.

On examination, the Veteran was neatly and casually dressed.  He was pleasant-appearing, and his fiance joined him.  He was very forthright and established a rapport, although he sometimes provided unnecessary detail.  Thought processes were essentially organized, and his affect was mildly sad and anxious.  The Veteran was tearful when relating one of his traumatic occurrences.  There were no true hallucinations or delusions elicited or observed.  Although he reported some difficulty with memory, his recollection of facts and events in his life was essentially normal.  The diagnoses were PTSD; mood disorder, not otherwise specified; and alcohol dependence, all of which were related to military trauma.  The GAF was approximately 58.  His most disturbing symptoms were anger, depression, and anxiety.  He lost one job that dealt with dead animals because it reminded him of trauma.  His anxiety and anger were likely factors in the loss of several jobs.  His marriage and current relationship were both negatively influenced by his PTSD symptoms.

VA records dated in September 2008 show that the Veteran was hospitalized for inpatient treatment from September 10, 2008, to September 19, 2008.  He had been in a crisis and drinking heavily for two weeks due to psychosocial stressors.

In a September 2008 written statement, the Veteran's employer indicated that he would do all he could to keep the Veteran's position open until he was well enough to return to work.  He was a valued asset who had been doing good work with youth.  He was assigned to a leave of absence without pay for this time period.

In a December 2008 written statement, the Veteran's talk therapist for alcohol and drug abuse indicated that the Veteran worked in his building.  He was always honest and had a good demeanor.  He was a hard worker and a leader in the community.  He was a good father and family man.  He was active in religious activities and was often asked to speak at events as a youth minister.  Since his recent relapse with alcohol, he had been sober.

In a December 2008 written statement, the Veteran's wife indicated that his most recent alcohol binge in September 2008 almost cost him his job and family.  Through therapy, they had begun to put their marriage back together.

VA records show that the Veteran was admitted to inpatient treatment for alcohol in February 2009.

In August 2009, the Veteran underwent VA examination.  He and his wife were both interviewed.  Since his previous VA examination, his personal and home situation remained unchanged.  He continued to be married, and they had four children living at home.  He continued to work part-time as a youth minister at a church.  On examination, the Veteran was casually dressed, clean, and groomed.  His speech was fluent.  He answered questions fully and did not appear evasive.  He was visibly anxious with darting eyes and continually tapped his feet and leg.  His facial expression was serious, but he seemed more relaxed talking about his family.  His mood was serious and anxious.  

The Veteran's cognition was intact, although there was an element of distractibility.  He denied any symptoms of psychosis.  He reported nightmares, insomnia, hypervigilance, periods of detachment, irritability, hyperstartle, avoidance behavior, intrusive thoughts, increased heart rate, gastric distress, and increased breathing.  The Veteran's wife reported that his moods were unpredictable.  Several days a week, he was avoidant, moody, detached, removed from others, and prone to verbal outbursts.  She believed that their family made accommodations for him that were outside the typical adaptations made by other families.  The diagnoses were PTSD and alcohol dependence, in remission for eleven months.  The GAF was 55.  When asked to give an opinion with regard to the criteria that most appropriately described the Veteran's PTSD, the examiner chose the criteria associated with a 70 percent rating.  He did not have total occupational and social impairment, but he did have difficulty maintaining part-time employment.  He was at risk for losing his job due to his sick days.  He was restricted in his involvement with family activities.

In an addendum, the examiner indicated that the Veteran had intermittent periods of remission when he could function more effectively.  The Veteran and his wife continued to attend counseling, and he participated in Native American spiritual exercises.  There was impairment in communication in the family during the Veteran's periods of withdrawal.

VA outpatient records dated from May 2006 to September 2009 show that the Veteran attended periodic psychiatric treatment and demonstrated symptoms commensurate with those reported on his VA examination reports.

After reviewing the record, the Board concludes that the Veteran's psychiatric symptomatology has remained essentially constant throughout the appeal period.  The symptoms reported during the November 2006 VA examination are substantively similar to those reported during subsequent treatment and during the August 2009 VA examination.  He has demonstrated irritability, anger, depressive episodes, avoidance behavior, sleep disturbance, alcoholic binges, hyperstartle, anxiety, and hypervigilance since the beginning of the appeal period.  His GAF score assigned in November 2006 was 58, and his GAF score assigned in August 2009 was 55.  The increase to a 70 percent rating appears to be largely based upon the opinion of the August 2009 VA examiner, who was specifically asked which rating criteria apply to the Veteran.  Such a question was not asked of the examiner that evaluated the Veteran in November 2006.  To that extent, the Board finds that the August 2009 VA examination provided more information, even though the examination in November 2006 was very thorough.

Based upon the Veteran's symptomatology remaining largely consistent throughout the appeal period, the Board finds that a 70 percent rating is warranted, beginning on May 30, 2006, the initial date of the grant of service connection.  However, the Board also notes that none of the evidence of record establishes that a 100 percent schedular rating is warranted at any time during the appeal period.  The Veteran has never demonstrated total occupational and social impairment.  First, he has maintained a relationship with his wife and all of his children during this time.  While he and his wife reported some difficult times, they chose to attend counseling and have been able to maintain their relationship.  Other than reporting some outbursts and extreme irritability with regard to his children, the Veteran has not demonstrated any inability to relate to his children.  Furthermore, he has maintained employment throughout the appeal period, which included two hospitalizations, and his employer has described him as a valuable asset.  

Additionally, the Veteran has never demonstrated gross impairment of thought processes or communication, delusions, hallucinations, grossly inappropriate behavior, being a danger to himself or others, any inability to perform activities of daily living, disorientation, memory loss for names or his occupation, or any similar symptomatology.  Based on this, the Board concludes that total occupational and social impairment is not shown by the record.  

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that are not encompassed by the schedular rating assigned.  While the Veteran was shown to have been hospitalized two times during the appeal period, there is no allegation or suggestion that can be implied from this evidence that the schedular rating criteria do not fully comprehend the impairment of the Veteran.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Specifically, the impact on the Veteran's employment is fully contemplated by the rating criteria, which provide for a higher rating in cases where there is increased interference.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that the record supports assignment of a 70 percent but no higher rating for PTSD, mood disorder not otherwise specified, and alcohol dependence, since the effective date of the grant of service connection for the disability.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for the 70 percent rating since May 30, 2006, are met, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation of 70 percent for PTSD is granted, from May 30, 2006, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 70 percent for PTSD, from February 10, 2009, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


